Exhibit 99.1 N E W SR E L E A S E TALISMAN ENERGY ANNOUNCES NEW CHIEF FINANCIAL OFFICER CALGARY, Alberta – June 25, 2008 – Talisman Energy Inc. has announced the appointment of Mr. L. Scott Thomson as Executive Vice President, Finance and Chief Financial Officer (CFO) effective July 2, 2008. “Scott will be a strong and visible addition to the leadership team at Talisman.” said John A. Manzoni, President and Chief Executive Officer. “Phil Dolan will continue in his existing duties as Senior Vice President, Finance, responsible for the finance, tax and treasury functions reporting to Scott. We are also integrating the investor relations, marketing and the transactional element of our mergers and acquisitions business into Scott’s areas of responsibility. This will provide unified strategic and tactical leadership for these important business functions within the Company.” Mr.
